Title: To Thomas Jefferson from Wilson Cary Nicholas, [1 April 1802]
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


            Dear Sir
              [1 Apr. 1802]
            I take the liberty to inform you that I have heard some uneasiness expressed at the arrangement of the officers made by the Secy. of War, under the law of this session. It is said that all the field officers are taken from the Eastern States. I am told they stand thus Artillery. Burbeck Col. Freeman Lt. Col. Jackson Majr. Porter ditto, Williams Massachusetts, McRea Virginia, Infantry, Hamtramck Col. N. York, Butler Col. Pennsylvania, Hunt Lt. Col. Mass. Cushing Lt. Col. ditto, Majr. Connecticut Pike Majr. N. Jersey. It is likewise said that the Lt. Col’s who wished to remain in the service shou’d have been retained instead of persons being promoted to that rank. I have myself formed no opinion upon this subject. I merely mean to present it to you for your own consideration, for this I can have no motive but an anxious wish that what is done by you shou’d give general satisfaction.
            I am Dear Sir with the greatest respect your humble Servt.
            W. C. Nicholas
          